Citation Nr: 1139987	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-39 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an extraschedular evaluation for right arm tendonitis. 

2.  Entitlement to an extraschedular evaluation for mechanical low back pain. 

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to July 1979 and from October 1990 to May 1991. 

The appeal comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on July 5, 2011, which vacated an August 2010 Board decision with respect to the extraschedular evaluation of the right arm and low back disabilities.  The issue of entitlement to a TDIU was remanded by the Board in August 2010 and this issue remains on appeal.  These issues initially arose from an August 2007 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned at a hearing in January 2009.  A transcript is of record.

The issue of entitlement to a rating in excess of 30 percent for PTSD is an issue before the Board on appeal of a March 2010 rating decision.  The Board notes the issue has not been certified for appellate review, but is included as an issue on appeal for administrative clarity and economy.  The issue is inextricably intertwined with the TDIU issue on appeal.

The Board also notes that the Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection); see also Rice, 22 Vet. App. at 455, n. 7.  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is more appropriately addressed as a separate issue.  

The issues of entitlement to service connection for sleep apnea, gastrointestinal symptoms, joint pain, muscle pain, and a skin disorder and a request to reopen a service connection claim for hypertension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In June 2011, counsel for the Veteran and VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated July 5, 2011 granted the motion, vacated the Board's August 2010 decision with respect to the extraschedular evaluation of the right arm and low back disabilities, and remanded the case to the Board.  The JMR noted evidence in the record indicating that the Veteran's service-connected right arm and low back disabilities may have caused marked interference with his employment.  It was specifically noted that a statement from the Veteran dated in March 2007 indicated that he was unable to work since October 2006 due to his right arm and low back disabilities.  Moreover, on VA examination dated in March 2007 the Veteran reported frequent pain doing his work and that he had quit his employment as a truck driver because of recurrent shoulder and low back pain.  At the time he quit working in October 2006, he was only working two to three days a week.  The Veteran also stated on his claim for TDIU dated in September 2007 that between March 1997 and October 2006 he lost 60 days from work as a truck driver due to illness and that disability was the reason for leaving that job.  Social Security Administration (SSA) records noted the Veteran stated that he stopped working in 2006 due to his medical condition.  Further, in December 2007, the Veteran informed VA that "all of my conditions have worsened to the point of rendering me unable to sustain gainful employment."  The Veteran testified at the January 2009 Board hearing that his problems had "gotten worse until I cannot drive the truck anymore" and that he had not "worked in two years ... because of the back."  Additionally, a May 2009 VA treatment record noted that after examination of the Veteran's back the physician reported that "I believe [the Veteran] not to be able to perform any kind of gainful employment."  The findings of a VA examination dated in July 2009 noted the examiner's report that the Veteran was "unemployed secondary to his back condition" and that the Veteran's "day-to-day activities include being unable to lift more than 5 pounds.  He has difficulty working overhead.  He is unable to do any repetitive bending with the elbow."  

Based on the foregoing, the Board finds that on remand, the RO should seek an updated opinion regarding the Veteran's employability.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

In an August 2011 letter the Board notified the Veteran of the return of the case from the Court.  The Veteran was given 90 days to submit additional argument and/or evidence in support of his extraschedular evaluation claims.  The Veteran's attorney responded in August 2011 with the submission of additional evidence (case summary and argument) and asked that the case be remanded to the AOJ for review of the newly submitted evidence.  

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the AOJ if such evidence is not accompanied by a waiver of AOJ jurisdiction.  In the present case, the Veteran's attorney specifically denied waiver of pertinent evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for an appropriate VA examination for an opinion as to whether the Veteran's service-connected right arm tendonitis mechanical low back pain disabilities prevent him from securing and following substantially gainful occupation.  

All tests and studies deemed necessary by the examiner should be performed.  All opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  The RO should schedule the Veteran for a VA PTSD examination for an opinion as to the current nature and severity of his service-connected PTSD.  The examiner should address whether the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

All tests and studies deemed necessary by the examiner should be performed.  All opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



